 

U.S. DISTRICT COURT
EASTERN DISTRICT -WI
COMPLAINT rie?
(for filers who are prisoners without lawy@t§) SEP 27 A % 32)

UNITED STATES DISTRICT COURT HE G URIES

EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))

we

Tei, :

 

 

V. Case Number:

19-C-141>

(to be supplied by Clerk of Court)

(Full name of defendant(s))

SAE (vas
Luiluaukee Canty Tail
in.e.J State wit Yd

 

 

A. PARTIES

o

le Plaintiff is a citizen of j f and is located at
(State)

' ,
f

(Address of prison or jail)
(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant Sh é/) fi £ Lucas

. (Name)
is (if a person or private corporation) a citizen of Luk OSA

* Complaint —1

we

Case 2:19-cv-01415-LA Filed 09/27/19 Page 1of6 Document 1
 

 

ere

 

(State, if known)

and (if a person) resides at 949 fh Gib

and (if the defendant harmed you while doing the defendant's job)

Jal 5

(Employer’s name and address, if known)

(Address, if known)

worked for

 

(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM
On the space provided on the following pages, tell:
Who violated your rights;
What each defendant did;
When they did it;

Where it happened; and
Why they did it, if you know.

_fuilwavt ee Cammy Jal nC: T Stakt vitlatad Li tli;
lef a py cel for L how
dir Leieg liked. la tir J bens: Lo_wit dd cell
#32, THIS stacted tn Fi.01. (1 from Spm- lpm, fa
B.BN=HA pons, 1 040717 = Bhs, » 09.10,/L=
Rhus, 2 GUS¢AS wha T Las telaased tran

bait dd cet #33. tile in wit 4d ZL got © fe 10
puoutes With ty Mauna bot Twas vamediately
tarted bach fo tay Cell #23, toilwavkee County
(Ql 0.0. staré _Luatkio ng la lnit Yd betwen the

iad A Fom~lon» do 09.67.19 pabl_ my fdaase

om ge ee

 

 

 

 

Complaint — 2

Case 2:19-cv-01415-LA Filed 09/27/19 Page 2 of 6 Document 1
 

 

 

‘aie ae iS When T was faten fo_vnit
dd tel #.B. An 07.07.19 heaia feleased fiom
uit 4d wi #23” GNP, The refusal feo let me
OF oF pay Cll after BY bois, 49 hours god then
2B r our at nit 4d cell
#33, Luby did (niluaukee Couty Fai M.C.0 Sat
a? T do not bow.

 

 

 

 

 

 

 

Complaint — 3

Case 2:19-cv-01415-LA Filed 09/27/19 Page 3 o0f6 Document 1
 

€. JURISDICTION

I am suing for a violation of federal law under 28 U.S.C. § 1331.
OR

[| I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

D. RELIEF WANTED

Describe what you want the Court to do if you'win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

 

Tal vitit? Seeks £S, 000 22 cred’t+ fo _ cartec foods ‘a day nuda i.

aun i1C LIFE £, Ag And /N€Hnecr . gal (Care iny choc? js all ited

ual ak_Goole juce Served breattast lund ¢ done. Court date!

| Oetaber 24, nu 9 ‘changed 10 Alwémbér 25,2020,

{a8 |
We

neglect. S: ttal (caves ( tay Cpe ch), uphmited Sly ok 4ple juce

Stied Arakladt, Inch ¢ diner. (owt date: october 27, 0/7
Lhé ged Yon. Lec taber 4 LOH, =

 

 

 
   

 

 

 

Gd 7 69/4 : a fe taf (CALE S Fg aad Lie ittd he inate
juce <emved brealast, lmch g° Ute. (oct date: ababer A,

Case 2:19- adie 61415- LA Filed 09/27/19 Page 4 of 4
| aw? changed 18 Lamary lb, 2021 frmore info =

 

 

 
Cd
Tal : — =T—— an : =
' —t——

bY0O* (vedit to Caibetn fpodS In. damages, pan ad Sutttying and
pogiecr. Unlimited sypply a Gyple ‘juice Served Lreattast, lich ad
dane. of Lcare Liny choice J}. 0 a yeqere én Trays. sewed lunch aad.
ate curt dote changed th_ Soetember 26,2020,

 

 

JOR,
$2 ch be Canteen (dS 1a damage 25, pan ana ahd wehung tind —

neglect. a Vegenahe o_Wh AYS Stivld lunch gd aaner. nmedate court

 

 

date Changed fo__puvémber [5,HA. 24

for] cane SS = —
f

tny tamed-ate  ccurt date changed fo puenber 2B, 260,

OP) \ Se ee eee
$/,lo* cadit hh Cénteca_toods (a damages, pint wad Gad _SuEACLAG .
| card neglect, Uakincbed Sipoly ob Ggale _julcexetved breaktasd , uch
Gtd_deintt, (wit doe: cifober 29, 2010 changed @ que ak these
tao dates tcfober_ 29, 2020 or ._ detembes_[0, ABO

ete to casteen foods a damages, pla and sutanrg and
neglect. 4.200% wath af icores (4 cosice). limited sypply of apple
ce seculd breakfast, lunch ard diner. A vegetician prays strved
lunch ard chante. my net mmediate taut date caged to
decemoer (0, F050. a = eS

sa a acerca —- rn

 

 

 

 

 

Case 2:19-cv-01415-LA Filed 09/27/19 Page 5of6 Document 1
E. JURY DEMAND

I want ajury to hear my case.

es x0

\

 

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this 2 3 day of SH Cote 20_[4.

v

Respectfully Submitted,
tr
Pyhintiff
A1000974

Plaintiff's Prisoner ID Number

WF pn. Fo. st

     

Signatire of

 

 

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

CI

I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint — 5

Case 2:19-cv-01415-LA Filed 09/27/19 Page 6of6 Document 1
